Citation Nr: 0506239	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  01-09 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for an upper back and neck 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had active service at a U.S. Navy training center 
from January 20, 1955, to April 20, 1955, and had previous 
inactive National Guard service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In September 2003, we remanded the veteran's claim for the RO 
to carry out its duty to assist under the Veterans Claims 
Assistance Act, discussed below.  The RO complied with the 
directives of the remand, and the veteran's claim is now 
before the Board for final appellate review.


FINDINGS OF FACT

1.  In August 1995, the RO denied service connection for an 
upper back and neck disorder.  The veteran was informed that 
same month of his appellate rights.  He did not initiate an 
appeal, and the August 1995 decision became final.

2.  The evidence added to the record since the August 1995 
rating decision does not bear directly and substantially upon 
the issue of service connection for an upper back and neck 
disorder, claimed as pes cavus, nor is it, by itself or in 
conjunction with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of this issue.


CONCLUSION OF LAW

Evidence submitted since the August 1995 rating decision in 
which the RO denied service connection for an upper back and 
neck disorder is not new and material; thus, the claim may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In an April 2004 letter, the RO informed the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of a detailed December 2001 statement 
of the case (SOC) and November 2004 supplemental statement of 
the case (SSOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the SOC and SSOC issued by the RO clarified 
what evidence would be required to establish new and material 
evidence.  The veteran responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  Further, the 
claims file reflects that the November 2004 SSOC contained 
the new duty-to-assist regulation codified at 38 C.F.R. 
§ 3.159 (2004).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  New and Material Evidence

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Section 3.156(a) of 38 C.F.R. was amended pursuant to the 
VCAA in August 2001, and the amendment was explicitly made 
applicable only to applications to reopen finally disallowed 
claims received by VA on or after August 29, 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a) (2004)).  As the veteran's application to reopen 
was received prior to this date, in January 2000, the 
preexisting version of 38 C.F.R. § 3.156 applies.  All 
citations in this decision refer to the "old" version of 
38 C.F.R. § 3.156.

With the above criteria in mind, the relevant evidence will 
be summarized.  An August 1995 RO decision had denied service 
connection for an upper back and neck disorder.  The veteran 
did not file a notice of disagreement to initiate an appeal.  
Thus, the August 1995 rating decision was final.  No other 
rating decision specifically addressed the issue of service 
connection for a back or neck disorder until the August 2000 
rating decision, as to which the veteran perfected the 
current appeal.

The veteran's service medical records show that when he 
enlisted into active duty, he underwent examination in 
January 1955.  He indicated he was in good health.  The 
veteran's spine and the other elements of his musculoskeletal 
system were noted to be normal, and he was found qualified 
for service.

A February 1955 service medical record shows there was a 
marked deformity of the veteran's cervical and upper thoracic 
spine, characterized by fusions of the bodies of most of the 
cervical vertebrae, with associated anomalous shapes and 
fusions of the dorsal arches.  There was a spina bifida of 
the first and second thoracic vertebrae, with a marked 
compound scoliosis of the lower cervical and upper thoracic 
region.  This was noted to correspond with Klippel-Feil 
Syndrome.  The diagnosis indicated that it was a congenital 
defect of the spine.  

A March 1955 service record shows the veteran's anomalies 
were noted during a routine chest X-ray.  The diagnosis was 
deformity, congenital, of the joints and bones of the 
vertebral column (Klippel-Feil Syndrome).  The examiner noted 
that the veteran was asymptomatic, and that [Navy] 
regulations provided that congenital anomalies of the spine 
were acceptable when discovered only by X-ray and not 
associated with symptoms.

An April 1955 Report of Board of Medical Survey shows the 
veteran indicated he had been aware of a deformity of the 
neck for as long as he could remember.  It was noted that he 
had first been seen after his initial recruit examination, at 
which time he was admitted to the survey ward for evaluation.  
The veteran had then been given a trial period of active 
duty.  At the current time, the veteran was complaining of 
great soreness and pain in his entire spine, particularly in 
the cervical region.  When removed from duty, he became 
asymptomatic on the ward.  Review of X-rays revealed 
congenital defects of the upper spine, consistent with 
Klippel-Feil syndrome; the lower thoracic and upper spine 
appeared normal.  Because of the veteran's pain when he tried 
to perform his duties, the examiner determined that the 
previous opinion regarding his retention in service should be 
reversed, and the examiner recommended that he be considered 
not fit for naval service.

The Board of Medical Survey concluded that the patient's 
physical disability had been neither incurred in nor 
aggravated by his period of active service.  The veteran was 
informed of the contents of the Board's report, and did not 
desire to submit a statement in rebuttal.  The Commander of 
the Naval Training Center concurred in the Board's 
recommendation, and the veteran was discharged that same 
month.

In an October 1980 private treatment record, the veteran 
stated that he was born with a skeletal defect in his lower 
neck and upper back.  He reported having been involved in an 
automobile accident (he did not state whether the accident 
occurred before or after his active service), which caused 
further injury to his back.

An October 1980 report of a cervical spine X-ray shows two 
large levels of block-vertebra formation in the cervical 
spine.  The impression was developmental anomalies of T1 and 
T2 (the first and second thoracic vertebrae) and a prominent 
levoscoliosis centered at T4-T5.  There were associated 
hypertrophic changes at that level.  The mid and lower 
thoracic spine was unremarkable.  There were six lumbar-type 
vertebrae, and some focal spurring was seen off L3 (the third 
lumbar vertebra).  The lumbar spine was otherwise 
unremarkable.

A November 1980 private treatment record shows the veteran 
underwent Bassini repair of a left indirect inguinal hernia.  
This was his post-operative diagnosis.

In April 1981, the veteran underwent VA examination.  He 
complained of neck, spine, and back pains.  He also had pain 
in his left leg, and sometimes experienced numbness in the 
shoulders, arms, and legs.  On examination, his neck had no 
spasm and no local tenderness.  He had markedly decreased 
range of motion of the neck, with flexion to 15 degrees, 
extension to 5 degrees, lateral rotation to 10 degrees on the 
right and 5 degrees on the left, and lateral flexion to 0 
degrees bilaterally.
X-rays of the cervical spine showed anomalous development 
throughout.  There was fusion of the vertebral bodies and 
posterior appendages of C2, C3, and C4 (the second, third, 
and fourth cervical vertebrae).  There was narrowing of the 
disc space and zygapophyseal joint at C4-C5.  The vertebral 
bodies and posterior appendages of C5, C6, and C7 were fused.  
The diagnosis was Klippel-Feil syndrome.  The veteran also 
demonstrated anomalous development of the upper dorsal 
vertebral bodies as described, consistent with the Klippel-
Feil syndrome involving also the cervical spine.

In a November 1992 written statement, the veteran indicated 
that while in high school he had participated in various 
sports with no medical disabilities.  He said he also spent 
time in the National Guard before enlisting in the Navy, and 
participated in all training activities with no problems.

In a November 1994 written statement, the veteran indicated 
that he fell down a flight of stairs in April 1955 at the 
Navy training center.  He stated that he was admitted to the 
hospital and given a trial period to try and work.  His back 
started to hurt again, he was hospitalized again, and then he 
was discharged.

In denying the veteran's claim in August 1995, the RO noted 
that evidence showed that the veteran's upper back and neck 
disorder, diagnosed as Klippel-Feil syndrome, had existed 
prior to service.  The RO concluded that there was no 
objective evidence of any worsening of this pre-existing 
condition to warrant service connection by aggravation.  
There was no evidence that the condition permanently worsened 
as a result of service, according to the RO.  The rating 
decision noted that, although the veteran stated he had 
fallen down the stairs while in service, his service medical 
records show no injury to the veteran's neck or back.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Reviewing the evidence of record submitted in conjunction 
with the veteran's request to reopen his claim, the veteran's 
sister submitted a written statement in April 2000.  She 
noted that she was in the same grade as the veteran in 
school.  They were raised on a ranch and did a lot of 
physical work.  The veteran worked early in the morning, went 
to school, did homework, and then performed more chores.  The 
veteran worked in the garden, cut wood, and cleaned brush.  
The veteran was active in sports in school, and was in the 
National Guard with his sister's husband.  They went fishing, 
hunting, hiking, and camping together.  The veteran was never 
physically hurt while growing up or while in the National 
Guard.  She indicated that, after the National Guard, the 
veteran joined the Navy and it was apparently in the Navy 
that he sustained a back injury.

In a June 2001 written statement, the veteran again indicated 
that he had no trouble with his neck or back before he fell 
in service in March 1955.  He pointed out that his enlistment 
physical showed him to be in good health.  He also denied 
that he ever told the military that he had a prior 
disability.

In response to a May 2001 request for National Guard records, 
in December 2001, the National Personnel Records Center 
informed the RO that the RO had all of the veteran's service 
medical records.

The veteran's Army National Guard records were obtained in 
November 2001.  They show that he served from May 1953 to 
January 1955.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for an upper back and neck 
disorder.  While the statements of the veteran and his sister 
do constitute new evidence, in that they were not of record 
at the time of the previous decision, they are not material 
because they do not bear directly and substantially on the 
issue at hand.  In this regard, these statements do not, nor 
does any of the additional evidence submitted in connection 
with the claim to reopen, demonstrate that the veteran's pre-
existing, congenital spine disorder became worse during his 
three months of service in the Navy.

Even if the evidence were deemed sufficient to reopen the 
claim, the complete record, as discussed above, fails to show 
that the veteran's disorder was permanently aggravated while 
he was in service.  The Court of Appeals for Veterans Claims 
has consistently stated that "temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered 'aggravation in service' 
unless the underlying condition, not just the symptoms, has 
worsened."  See Maxson v. West, 12 Vet. App. 453, 458 
(1999), citing Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991); see also Daniels v. Gober, 10 Vet. App. 474, 479 
(1997).

In reaching the above determination, the Board recognizes the 
argument of the veteran and his sister that he was able to 
participate in sports and perform extensive chores before his 
active duty without any medical problems.  While we certainly 
respect the right of the veteran and his sister to offer 
opinions, they are not deemed competent to present evidence 
as to diagnosis, medical etiology, or causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge," aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
competent and probative medical evidence of record indicates 
the veteran's disorder pre-existed his military service, and 
the added evidence doe not competently show otherwise.

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for an upper back or neck disorder.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  Having found that the evidence 
is not new and material, no further adjudication of this 
claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 
31 (1991).


ORDER

New and material evidence having not been submitted, the 
claim for service connection for an upper back and neck 
disorder is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


